— In a *522proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact finding and disposition of the Family Court, Queens County (Salinitro, J.), dated September 4, 2001, which, after fact finding and disposition hearings, found that she had permanently neglected the subject child, terminated her parental rights with respect to the child, and transferred custody of the child and guardianship rights to St. Christopher-Ottilie and the Commissioner of Social Services of the City of New York for purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the petitioner agency met its burden of establishing, by clear and convincing evidence, that despite its diligent efforts to encourage and strengthen the parental relationship, she permanently neglected the child by failing to plan for her future (see Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136 [1984]; Matter of Sheila G., 61 NY2d 368 [1984]).
Further, the Family Court’s finding that it was in the child’s best interests to terminate the mother’s parental rights and free her for adoption is supported by a preponderance of the evidence (see Matter of Star Leslie W., supra at 147-148).
The mother’s remaining contentions are without merit. Krausman, J.E, McGinity, Cozier and Rivera, JJ., concur.